DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 29-31 under 35 U.S.C. 112(a) is moot in view of the cancelation of said claims. 

Response to Arguments
Applicant's arguments (see Remarks submitted on 06/29/2022) have been fully considered but they are not persuasive. 
Applicant argues the applied prior art fails to teach, suggest, or render obvious the following limitations: (i) “wherein the process does not comprise separating methane from the semi-crude shale gas […] prior to reacting the semi-crude shale gas,” as recited in claim 1; (ii) “wherein the process does not comprise separating methane from the shale gas […] prior to reacting the shale gas,” as recited in claim 23; and (iii) “wherein the process does not comprise separating methane from the shale gas prior to reacting the semi-crude shale gas,” as recited in claim 28. 
The above argument is not considered persuasive for the following reasons. With respect to claims 1 and 23, Maher includes embodiments where the process does not contain an optional pretreater (Fig. 1, 114) ([0047]). With respect to the pretreater, Maher teaches that the raw natural gas (also referred to as “gaseous feed” in Maher), corresponding to “semi-crude shale gas” in claim 1 and “shale gas” in claim 23, can be pretreated in a pretreater (Fig. 1, 114) prior to the aromatization in order to provide an aromatization feed (120) having a preselected volumetric flow rate and a preselected concentration of C2+ non-aromatic hydrocarbon by removing a fraction (115) comprising methane and ethane ([0038], [0055]). However, the reference also teaches that the raw natural gas can be aromatized without such a pretreatment when utilizing a hydrocarbon source capable of providing an aromatization feed with the specified preselected volumetric flow rate and the specified preselected concentration of C2+ non-aromatic hydrocarbon ([0047]). Therefore, in the embodiments without the pretreater, Maher’s process is considered to not comprise a step of separating methane from the raw natural gas/gaseous feed (116) prior to the aromatization step (124). 
With respect to claim 28, it is noted that the raw natural gas (116 in Fig. 1), corresponding to “semi-crude shale gas” in claim 28, is derived from the hydrocarbon source (102) containing shale gas (corresponding to the claimed “shale gas”), and is obtained by removing a liquid (106) from said hydrocarbon source in a separator (104). However, this does not require separating methane from the shale gas contained in the hydrocarbon source, since only the liquid has been removed from the hydrocarbon source containing shale gas.

Applicant asserts that Maher does not disclose or suggest embodiment that “(i) do not contain a pretreater (114), and (ii) do include reacting a (semi-crude) shale gas comprising methane as a primary component, ethane, and C2+ hydrocarbons to produce a first stream comprising BTX aromatic hydrocarbons, methane, hydrogen, unreacted ethane and C2+ hydrocarbons.” Applicant states “Maher is directed to processing hydrocarbon of "geological origin" (e.g., "gas well", non-associated", or "dry" gas; "condensate well gas;" "wet" or "associated" gas; etc.) (see, e.g., paragraphs [0036] and [0057]).” Applicant contends that “a suggestion that Maher discloses a process for the production of BTX aromatic hydrocarbons from shale gas that does not include separating methane from the (semi-crude) shale gas comprising methane as a primary component prior to reacting the (semi-crude) shale gas under conditions sufficient to produce the first stream includes impermissible picking and choosing to the exclusion of other parts necessary to the full appreciation of what Maher fairly suggests.”
In response, the examiner does not find the above argument persuasive because (i) the source of the raw natural gas/gaseous feed (“semi-crude shale gas” in claims 1 and 28; “shale gas” in claim 23) can include ≥95 wt% natural gas, wherein the natural gas can be obtained from various sources including shale deposits ([0055]); (ii) Maher expressly discloses that the raw natural gas/gaseous feed can be aromatized without a pretreater (Fig. 1, 114) when utilizing a hydrocarbon source capable of providing an aromatization feed with the specified preselected volumetric flow rate and the specified preselected concentration of C2+ non-aromatic hydrocarbon [0047]), and (iii) Maher reasonably suggests that at least in embodiments without the pretreatment the methane concentration in the raw natural gas (gaseous feed) being introduced to the aromatizer (124) overlaps and renders obvious the claimed limitation of “a semi-crude shale gas comprising methane as a primary component” in claims 1 and 28 and “a shale gas comprising methane as a primary component” in claim 23 (“methane as a primary component” being interpreted as ≥ 50 wt.%, ≥50 mol. %, and/or ≥ 50 vol.% methane; see Non-final Rejection dated 04/25/2022, pg. 2).
In response to the argument on the examiner’s reliance on impermissible picking and choosing, the examiner’s position is that the claimed limitations at issue are reasonably encompassed by the teachings of Maher, when considered as a whole. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. MPEP 2123. The use of shale gas as a hydrocarbon source and the omission of the pretreater are embodiments expressly noted in Maher, and the implication that they may be less preferred embodiments does not necessarily require impermissible picking and choosing to choose those embodiments in operating the Maher process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 10-12, 14, 18-19, 23, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US Pub. 2017/0088484 A1; hereinafter “Maher”), in view of Jones et al. (US Pat. 3,173,966; hereinafter “Jones”), as evidenced by Kaplan et al. (US Pub. 2016/0045841; hereinafter “Kaplan”). 
Regarding claim 1, Maher discloses a process for producing aromatic hydrocarbon by aromatization of non-aromatic hydrocarbon, wherein the aromatic hydrocarbon includes BTX (Abstract; [0110]). The process comprises:
(a) Passing a hydrocarbon source (102 in Fig. 1) comprising natural gas obtained from shale deposits (i.e. shale gas) to separate a raw natural gas (116; also referred to as “gaseous feed” in Maher), which corresponds to “a semi-crude shale gas” in claim 1, and a liquid (106), wherein the raw natural gas comprises C2+ hydrocarbons, e.g., C2-C9 paraffinic aliphatic hydrocarbon ([0037]-[0038], [0050], [0055]). Maher discloses that the liquid separated from the separator (104) can contain entrained solids, liquids, and gases, e.g., entrained water, organic compounds, metals, etc. ([0037]-[0039], [0050]). Therefore, Maher is considered to teach removing water from the hydrocarbon source containing shale gas (thus removing water from shale gas), prior to the aromatization step. 
(b) Reacting the raw natural gas, optionally after being pretreated in a pretreater (114), under dehydrocyclization (aromatization) conditions in an aromatizer (124) to produce a reaction effluent (126) comprising aromatic hydrocarbons, methane, hydrogen, ethane, and C2+ hydrocarbons, ([0024], [0039], [0047], [0089]; the raw natural gas/gaseous feed that is being aromatized is referred to as “aromatization feed” (120) in Maher). It is noted that the aromatic hydrocarbons include BTX, as suggested in [0110].
(c) Separating the reaction effluent to obtain a product (138) comprising aromatic hydrocarbons and a tail gas (130) containing typically comprising hydrogen, methane, and ethane, i.e., non-aromatic hydrocarbons ([0040]-[0041]).
Maher does not explicitly disclose teach that the raw natural gas (“semi-crude shale gas” in claim 1) being introduced to the aromatizer (124), i.e., the aromatization feed, comprises methane as a primary component (i.e. ≥ 50 wt.%, ≥50 mol. %, and/or ≥ 50 vol.%; see Claim Interpretation with respect to “methane as a primary component”).  
However, Maher discloses that the source of gaseous feed includes natural gas, which may include 3-70 mol% methane, 10-50 mol% ethane, 10-40 mol% propane, 5-40 mol% butanes, and 1-10 mol% C5-C9 hydrocarbon. Maher notes that ≥50 wt% of the gaseous feed may include natural gas, e.g., ≥95 wt% ([0055]). Furthermore, while Maher teaches that the raw natural gas (gaseous feed) can be pretreated in a pretreater (Fig. 1, 114) prior to the aromatization to provide an aromatization feed (120) having a preselected volumetric flow rate and a preselected concentration of C2+ non-aromatic hydrocarbon by removing a fraction (115) comprising methane and ethane ([0038], [0055]), the reference also teaches that the raw natural gas can be aromatized without such a pretreatment when utilizing a hydrocarbon source capable of providing an aromatization feed with the specified preselected volumetric flow rate and the specified preselected concentration of C2+ non-aromatic hydrocarbon ([0047]). Therefore, Maher is considered to suggest that at least in embodiments without the pretreatment the methane concentration in the raw natural gas (gaseous feed) being introduced to the aromatizer (124) overlaps and renders obvious the claimed limitation of “a semi-crude shale gas comprising methane as a primary component” (i.e. ≥ 50 wt.%, ≥50 mol. %, and/or ≥ 50 vol.% methane). 
Maher does not explicitly teach removing hydrates from the raw natural gas (116) prior to the aromatization step. However, it is known in the art that with natural gas that contains even low quantities of water, natural gas hydrates (i.e. solid or semi-solid compounds) have a tendency to form when temperatures drop, as evidenced by Kaplan (US Pub. 2016/0045841 A1, [0572]). Since Maher teaches that entrained solids are separated from the hydrocarbon source (102) via the liquid (106), any gas hydrates formed in the hydrocarbon source are expected to be separated along with water prior to the aromatization step. 
With respect to the claimed limitation “wherein the process does not comprise separating methane from the semi-crude shale gas,” Maher includes embodiments where the process does not contain a pretreater (Fig. 1, 114), which removes a fraction (115) comprising methane and ethane, as discussed above ([0038], [0047]). Therefore, in these embodiments, Maher’s process is considered to not comprise a step of separating methane from the raw natural gas/gaseous feed (116) prior to the aromatization step (124).
While Maher discloses that the reaction effluent (126) is separated in a recoverer (128) to obtain a product stream (138) comprising aromatic hydrocarbons and a tail gas (130) typically comprising hydrogen, methane, and ethane, i.e., non-aromatics ([0040]-[0041]), the reference does not explicitly disclose that the separation of the reaction effluent is carried out by contacting said effluent with a solvent in an absorption column, obtaining an extract stream comprising the solvent and the aromatics and a raffinate stream comprising the non-aromatics, and then removing the solvent from the extract stream. It is noted that Maher suggests that any suitable separation technology can be utilized in the separation stage of the recoverer ([0091]).
However, Jones teaches a solvent extraction process for the recovery of substantially pure aromatics from a hydrocarbon mixture comprising aromatics and non-aromatics, such as paraffins (col. 1, lines 23-27). The process involves: 
(a) contacting a hydrocarbon feedstock (2 in Figure) with a solvent (3) in an extraction zone (1) and then obtaining a raffinate stream (5) comprising non-aromatics (corresponding to the claimed second stream) and an extract stream (7) comprising the solvent and the aromatics (corresponding to the claimed third stream) (col. 5, lines 32-47; col. 6, lines 25-33); and  
(b) removing the solvent (26) from the extract stream (9) in a stripping zone (11) (col. 7, lines 69-73).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Maher by applying the solvent extraction (absorption) method taught by Jones to the recoverer (128) of Maher such that the separation of the reaction effluent is carried out by contacting said effluent with a solvent in an absorption column, obtaining an extract stream comprising the solvent and the aromatics (BTX) and a raffinate stream comprising the non-aromatics, and then removing the solvent from the extract stream, because (i) Maher notes that any suitable separation technology can be utilized in the separation stage of the recoverer to obtain a product comprising aromatics and a tail gas comprising non-aromatics ([0091]), (ii) Jones teaches a solvent extraction process for separating aromatics from non-aromatics such as paraffins (col. 1, lines 23-27; col. 5, lines 32-47), and (iii) this involves application of a known separation technique to yield predictable results. 
Jones is silent on hydrogen being processed in the extraction. However, it should be noted that Jones teaches using, as a solvent, mono- and polyalkylene glycols, such as ethylene glycol, diethylene glycol, triethylene glycol and tetraethylene glycol (col. 3, lines 38-43), and that these ethylene glycols are described in the instant application as suitable solvents for the absorption (Spec., [0030]). Therefore, in the Maher/Jones process, it is reasonably expected that hydrogen present in the dehydrocyclization effluent will not be absorbed by the solvent and will be included in the raffinate stream along with other non-aromatics, in a similar manner as described in the instant specification ([0029]). 

Regarding claim 4, Maher teaches heating the aromatization feed to a temperature ranging from 400-650ºC ([0071], [0086]). The claimed range of “about 400 ºC to about 700 ºC” overlaps the temperature range taught by Maher and, thus, is considered prima facie obvious. 
	
Regarding claim 5, Jones discloses that the solvent has a preferential solubility for aromatic hydrocarbons (col. 3, lines 13-14). Therefore, the Maher/Jones process is considered to comprise a step of contacting the aromatization effluent with an aromatic selective solvent.
 
Regarding claim 6, Jones discloses that the solvent comprises (i) water, as one of its components, and (ii) an organic compound such as ethylene glycol, diethylene glycol, triethylene glycol and tetraethylene glycol (col. 1, lines 10-14; col. 3, lines 33-47).

Regarding claim 7, Jones discloses removing the solvent (26 in Figure) by distilling the extract stream (7), which corresponds to the claimed third stream, to produce a product stream (30) comprising the aromatic hydrocarbons and a solvent stream (26), which is recycled to the extraction zone (1) (col. 7, line 69 - col. 8, line 1). 

Regarding claim 10, Maher teaches heating the aromatization feed to a temperature ranging from 400-650ºC ([0071], [0086]). The claimed range of “about 400 ºC to about 700 ºC” overlaps the temperature range taught by Maher and, thus, is considered prima facie obvious.

Regarding claim 11, Jones discloses that the solvent has a preferential solubility for aromatic hydrocarbons (col. 3, lines 13-14). Therefore, the Maher/Jones process is considered to comprise a step of contacting the aromatization effluent with an aromatic selective solvent.

Regarding claim 12, Jones discloses that the solvent comprises (i) water, as one of its components, and (ii) an organic compound such as ethylene glycol, diethylene glycol, triethylene glycol and tetraethylene glycol (col. 1, lines 10-14; col. 3, lines 33-47).

Regarding claim 14, Maher teaches heating the aromatization feed to a temperature ranging from 400-650ºC ([0071], [0086]). The claimed range of “about 400 ºC to about 700 ºC” overlaps the temperature range taught by Maher and, thus, is considered prima facie obvious. Mather further teaches that the dehydrocyclization (aromatization) is operated in the presence of a catalyst ([0024]), and, thus, the dehydrocyclization is considered to occur in a catalytic aromatization unit.
With respect to the claimed cooling step, Jones teaches that the extraction may operate at temperatures of from about 100 ºC to about 300 ºC (col. 4, lines 55-59). Therefore, one skilled in the art, operating the Maher/Jones process, would have been motivated to cool the temperature of the aromatization effluent, which is expected to be around the aromatization reaction temperature of 400-650ºC, to the extraction temperatures of 100 ºC to about 300 ºC. The claimed cooling temperature range of from about 30 ºC to about 100 ºC overlaps the range taught by Jones, and is considered prima facie obvious.

Regarding claim 18, Jones discloses that the solvent comprises a mixture of (i) water and (ii) an organic compound such as ethylene glycol, diethylene glycol, triethylene glycol and tetraethylene glycol (col. 1, lines 10-14; col. 3, lines 33-47). It is noted that claim 18 (or claim 5 upon which it depends) does not require that “the aromatic selective solvent” is the only solvent being used for the absorption step. That is, the limitation “an aromatic solvent,” recited in claim 5 upon which claim 18 depends, means one or more aromatic solvents. Since Jones discloses using water as one of the solvent components, the reference is considered to meet the claimed limitation that the contacting step is conducted with an aromatic selective solvent of water.

Regarding claim 19, Maher teaches heating the aromatization feed to a temperature ranging from 400-650ºC ([0071], [0086]). The claimed temperature of 400 ºC falls within the temperature range taught by Maher and, thus, is considered prima facie obvious.

Regarding claim 23, Maher discloses a process for producing aromatic hydrocarbon by aromatization of non-aromatic hydrocarbon, wherein the aromatic hydrocarbon includes BTX (Abstract; [0110]). The process comprises:
(a) Reacting the raw natural gas (116 in Fig 1; also referred to as “gaseous feed” in Maher; corresponding to “shale gas” in claim 23), optionally after being pretreated in a pretreater (114), under dehydrocyclization (aromatization) conditions in an aromatizer (124) to produce a reaction effluent (126) comprising aromatic hydrocarbons, methane, hydrogen, ethane, and C2+ hydrocarbons, ([0024], [0038]-[0039], [0047], [0089]; the raw natural gas/gaseous feed that is being aromatized is referred to as “aromatization feed” (120) in Maher). Maher discloses that the raw natural gas is derived from a hydrocarbon source (102) comprising natural gas obtained from shale deposits (shale gas), comprising C2+ hydrocarbons, e.g., C2-C9 paraffinic aliphatic hydrocarbon ([0050], [0055]). It is noted that the aromatic hydrocarbons include BTX, as suggested in [0110]. 
(b) Separating the reaction effluent to obtain a product (138) comprising aromatic hydrocarbons and a tail gas (130) containing typically comprising hydrogen, methane, and ethane, i.e., non-aromatic hydrocarbons ([0040]-[0041]).
Maher does not explicitly disclose teach that the raw natural gas (“shale gas” in claim 23) being introduced to the aromatizer (124), i.e., the aromatization feed, comprises methane as a primary component (i.e. ≥ 50 wt.%, ≥50 mol. %, and/or ≥ 50 vol.%; see Claim Interpretation with respect to “methane as a primary component”).  
However, Maher discloses that the source of gaseous feed includes natural gas, which may include 3-70 mol% methane, 10-50 mol% ethane, 10-40 mol% propane, 5-40 mol% butanes, and 1-10 mol% C5-C9 hydrocarbon. Maher notes that ≥50 wt% of the gaseous feed may include natural gas, e.g., ≥95 wt% ([0055]). Furthermore, while Maher teaches that the raw natural gas (gaseous feed) can be pretreated in a pretreater (Fig. 1, 114) prior to the aromatization to provide an aromatization feed (120) having a preselected volumetric flow rate and a preselected concentration of C2+ non-aromatic hydrocarbon by removing a fraction (115) comprising methane and ethane ([0038], [0055]), the reference also teaches that the raw natural gas can be aromatized without such a pretreatment when utilizing a hydrocarbon source capable of providing an aromatization feed with the specified preselected volumetric flow rate and the specified preselected concentration of C2+ non-aromatic hydrocarbon ([0047]). Therefore, Maher is considered to suggest that at least in embodiments without the pretreatment the methane concentration in the raw natural gas (gaseous feed) being introduced to the aromatizer (124) overlaps and renders obvious the claimed limitation of “shale gas comprising methane as a primary component” (i.e. ≥ 50 wt.%, ≥50 mol. %, and/or ≥ 50 vol.% methane). 
While Maher discloses that the reaction effluent (126) is separated in a recoverer (128) to obtain a product stream (138) comprising aromatic hydrocarbons and a tail gas (130) typically comprising hydrogen, methane, and ethane, i.e., non-aromatics ([0040]-[0041]), the reference does not explicitly disclose that the separation of the reaction effluent is carried out by contacting said effluent with a solvent in an absorption column, obtaining an extract stream comprising the solvent and the aromatics and a raffinate stream comprising the non-aromatics, and then removing the solvent from the extract stream. It is noted that Maher suggests that any suitable separation technology can be utilized in the separation stage of the recoverer ([0091]).
However, Jones teaches a solvent extraction process for the recovery of substantially pure aromatics from a hydrocarbon mixture comprising aromatics and non-aromatics, such as paraffins (col. 1, lines 23-27). The process involves: 
(a) contacting a hydrocarbon feedstock (2 in Figure) with a solvent (3) in an extraction zone (1) and then obtaining a raffinate stream (5) comprising non-aromatics (corresponding to the claimed second stream) and an extract stream (7) comprising the solvent and the aromatics (corresponding to the claimed third stream) (col. 5, lines 32-47; col. 6, lines 25-33); and  
(b) removing the solvent (26) from the extract stream (9) in a stripping zone (11) (col. 7, lines 69-73).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Maher by applying the solvent extraction (absorption) method taught by Jones to the recoverer (128) of Maher such that the separation of the reaction effluent is carried out by contacting said effluent with a solvent in an absorption column, obtaining an extract stream comprising the solvent and the aromatics (BTX) and a raffinate stream comprising the non-aromatics, and then removing the solvent from the extract stream, because (i) Maher notes that any suitable separation technology can be utilized in the separation stage of the recoverer to obtain a product comprising aromatics and a tail gas comprising non-aromatics ([0091]), (ii) Jones teaches a solvent extraction process for separating aromatics from non-aromatics such as paraffins (col. 1, lines 23-27; col. 5, lines 32-47), and (iii) this involves application of a known separation technique to yield predictable results. 
Jones is silent on hydrogen being processed in the extraction. However, it should be noted that Jones teaches using, as a solvent, mono- and polyalkylene glycols, such as ethylene glycol, diethylene glycol, triethylene glycol and tetraethylene glycol (col. 3, lines 38-43), and that these ethylene glycols are described in the instant application as suitable solvents for the absorption (Spec., [0030]). Therefore, in the Maher/Jones process, it is reasonably expected that hydrogen present in the dehydrocyclization effluent will not be absorbed by the solvent and will be included in the raffinate stream along with other non-aromatics, in a similar manner as described in the instant specification ([0029]). 
With respect to the claimed limitation "wherein the process does not comprise separating methane from the shale gas […] prior to reacting the shale gas under conditions sufficient to produce the first stream," Maher includes embodiments where the process does not contain a pretreater (Fig. 1, 114), which removes a fraction (115) comprising methane and ethane, as discussed above ([0047]). Therefore, in these embodiments, Maher’s process is considered to not comprise a step of separating methane from the raw natural gas/gaseous feed (116) prior to the aromatization step (124).

Regarding claim 27, it is noted that the raw natural gas (116 in Fig. 1) is derived from the hydrocarbon source (102) containing shale gas, and is obtained by removing a liquid (106) from said hydrocarbon source in a separator (104). However, this does not require separating methane from the shale gas contained in the hydrocarbon source, since only the liquid has been removed from the hydrocarbon source containing shale gas.

Regarding claim 28, Maher discloses a process for producing aromatic hydrocarbon by aromatization of non-aromatic hydrocarbon, wherein the aromatic hydrocarbon includes BTX (Abstract; [0110]). The process comprises:
(a) Passing a hydrocarbon source (102 in Fig. 1) comprising natural gas obtained from shale deposits (i.e. shale gas) to separate a raw natural gas (116; also referred to as “gaseous feed” in Maher), which corresponds to “a semi-crude shale gas” in claim 28, and a liquid (106), wherein the raw natural gas comprises C2+ hydrocarbons, e.g., C2-C9 paraffinic aliphatic hydrocarbon ([0037]-[0038], [0050], [0055]). Maher discloses that the liquid separated from the separator (104) can contain entrained solids, liquids, and gases, e.g., entrained water, organic compounds, metals, etc. ([0037]-[0039], [0050]). Therefore, Maher is considered to teach removing water from the hydrocarbon source containing shale gas (thus removing water from shale gas), prior to the aromatization step. 
(b) Reacting the raw natural gas, optionally after being pretreated in a pretreater (114), under dehydrocyclization (aromatization) conditions in an aromatizer (124) to produce a reaction effluent (126) comprising aromatic hydrocarbons, methane, hydrogen, ethane, and C2+ hydrocarbons, ([0024], [0039], [0047], [0089]; the raw natural gas/gaseous feed that is being aromatized is referred to as “aromatization feed” (120) in Maher). It is noted that the aromatic hydrocarbons include BTX, as suggested in [0110].
(c) Separating the reaction effluent to obtain a product (138) comprising aromatic hydrocarbons and a tail gas (130) containing typically comprising hydrogen, methane, and ethane, i.e., non-aromatic hydrocarbons ([0040]-[0041]).
Maher does not explicitly disclose teach that the raw natural gas (“semi-crude shale gas” in claim 28) being introduced to the aromatizer (124), i.e., the aromatization feed, comprises methane as a primary component (i.e. ≥ 50 wt.%, ≥50 mol. %, and/or ≥ 50 vol.%; see Claim Interpretation with respect to “methane as a primary component”).  
However, Maher discloses that the source of gaseous feed includes natural gas, which may include 3-70 mol% methane, 10-50 mol% ethane, 10-40 mol% propane, 5-40 mol% butanes, and 1-10 mol% C5-C9 hydrocarbon. Maher notes that ≥50 wt% of the gaseous feed may include natural gas, e.g., ≥95 wt% ([0055]). Furthermore, while Maher teaches that the raw natural gas (gaseous feed) can be pretreated in a pretreater (Fig. 1, 114) prior to the aromatization to provide an aromatization feed (120) having a preselected volumetric flow rate and a preselected concentration of C2+ non-aromatic hydrocarbon by removing a fraction (115) comprising methane and ethane ([0038], [0055]), the reference also teaches that the raw natural gas can be aromatized without such a pretreatment when utilizing a hydrocarbon source capable of providing an aromatization feed with the specified preselected volumetric flow rate and the specified preselected concentration of C2+ non-aromatic hydrocarbon ([0047]). Therefore, Maher is considered to suggest that at least in embodiments without the pretreatment the methane concentration in the raw natural gas (gaseous feed) being introduced to the aromatizer (124) overlaps and renders obvious the claimed limitation of “a semi-crude shale gas comprising methane as a primary component” (i.e. ≥ 50 wt.%, ≥50 mol. %, and/or ≥ 50 vol.% methane). 
Maher does not explicitly teach removing hydrates from the raw natural gas (116) prior to the aromatization step. However, it is known in the art that with natural gas that contains even low quantities of water, natural gas hydrates (i.e. solid or semi-solid compounds) have a tendency to form when temperatures drop, as evidenced by Kaplan (US Pub. 2016/0045841 A1, [0572]). Since Maher teaches that entrained solids are separated from the hydrocarbon source (102) via the liquid (106), any gas hydrates formed in the hydrocarbon source are expected to be separated along with water prior to the aromatization step. 
With respect to the claimed limitation “wherein the process does not comprise separating methane from the shale gas prior to reacting the semi-rude shale gas,” it is noted that the raw natural gas (116 in Fig. 1) is derived from the hydrocarbon source (102) containing shale gas, and is obtained by removing a liquid (106) from said hydrocarbon source in a separator (104). However, this does not require separating methane from the shale gas contained in the hydrocarbon source, since only the liquid has been removed from the hydrocarbon source containing shale gas.
While Maher discloses that the reaction effluent (126) is separated in a recoverer (128) to obtain a product stream (138) comprising aromatic hydrocarbons and a tail gas (130) typically comprising hydrogen, methane, and ethane, i.e., non-aromatics ([0040]-[0041]), the reference does not explicitly disclose that the separation of the reaction effluent is carried out by contacting said effluent with a solvent in an absorption column, obtaining an extract stream comprising the solvent and the aromatics and a raffinate stream comprising the non-aromatics, and then removing the solvent from the extract stream. It is noted that Maher suggests that any suitable separation technology can be utilized in the separation stage of the recoverer ([0091]).
However, Jones teaches a solvent extraction process for the recovery of substantially pure aromatics from a hydrocarbon mixture comprising aromatics and non-aromatics, such as paraffins (col. 1, lines 23-27). The process involves: 
(a) contacting a hydrocarbon feedstock (2 in Figure) with a solvent (3) in an extraction zone (1) and then obtaining a raffinate stream (5) comprising non-aromatics (corresponding to the claimed second stream) and an extract stream (7) comprising the solvent and the aromatics (corresponding to the claimed third stream) (col. 5, lines 32-47; col. 6, lines 25-33); and  
(b) removing the solvent (26) from the extract stream (9) in a stripping zone (11) (col. 7, lines 69-73).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Maher by applying the solvent extraction (absorption) method taught by Jones to the recoverer (128) of Maher such that the separation of the reaction effluent is carried out by contacting said effluent with a solvent in an absorption column, obtaining an extract stream comprising the solvent and the aromatics (BTX) and a raffinate stream comprising the non-aromatics, and then removing the solvent from the extract stream, because (i) Maher notes that any suitable separation technology can be utilized in the separation stage of the recoverer to obtain a product comprising aromatics and a tail gas comprising non-aromatics ([0091]), (ii) Jones teaches a solvent extraction process for separating aromatics from non-aromatics such as paraffins (col. 1, lines 23-27; col. 5, lines 32-47), and (iii) this involves application of a known separation technique to yield predictable results. 
Jones is silent on hydrogen being processed in the extraction. However, it should be noted that Jones teaches using, as a solvent, mono- and polyalkylene glycols, such as ethylene glycol, diethylene glycol, triethylene glycol and tetraethylene glycol (col. 3, lines 38-43), and that these ethylene glycols are described in the instant application as suitable solvents for the absorption (Spec., [0030]). Therefore, in the Maher/Jones process, it is reasonably expected that hydrogen present in the dehydrocyclization effluent will not be absorbed by the solvent and will be included in the raffinate stream along with other non-aromatics, in a similar manner as described in the instant specification ([0029]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maher (US Pub. 2017/0088484 A1), in view of Jones (US Pat. 3,173,966), as applied to claim 12, and further in view of Tabak et al. (US Pat. 4,211,886; hereinafter “Tabak”).
Regarding claim 13, Maher, in view of Jones (“Maher/Jones”), produces a product comprising BTX, as discussed above (Maher, [0039] and [0110]). 
Maher/Jones does not explicitly teach distilling the product comprising BTX aromatic hydrocarbons to recover benzene.
However, it is well known in the art that BTX aromatics separated from aliphatic hydrocarbons by extraction can then be readily distilled to yield benzene and toluene at desired purity, as noted by Tabak (col. 1, lines 36-39). Additionally, Tabak discloses separating an aromatic stream into benzene, toluene, and xylene fractions by distillation in a benzene column (22 in Figure), a toluene column (24), and a C8 splitter (30), respectively (col. 10, line 66 – col. 11, line 14).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify the Maher/Jones process by distilling the dehydrocyclization (aromatization) product to recover benzene, because one skilled in the art would reasonably be motivated to separate the BTX stream into its individual aromatics (benzene, toluene, and xylene) for further chemical use, and distillation is a well-known technique to carry out the separation of a BTX stream into benzene, toluene, and xylene fractions, as suggested by Tabak. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772  

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772